Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on 04/30/2021 has been entered and carefully considered.
Claims 1-2 have been amended.
Response to Arguments
Applicant’s arguments filed on 04/30/2021, with respect to claims 1-2 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 112(b) and the 35 U.S.C. 101 rejection of claims 1-2 have been withdrawn.
Reasons for Allowance
Claims 1-2 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record because none of the prior art teach calculating an output power Ptb of the optimal efficiency point in the power generation mode based on the theoretical hydraulic head and the flow rate of the optimal efficiency point in the power generation mode and calculating an actual hydraulic head Htb of the axial-flow pump as tubine at the optimal 
Tyagi (US 2019/0265387) disclose system for a system for changing ocean surface temperature and other parameters including a plurality of photovoltaic cells receiving sunlight, each of said plurality of voltaic cells being connected to an energy generation unit, a plurality of wind turbines, driven by received wind, each of said plurality of wind turbines being connected to the energy generation unit, a plurality of ocean turbines, each of said plurality of ocean turbines being connected to the energy generation unit, the energy generation unit being operable to transfer energy and store said energy in a plurality of energy storage units, a plurality of horizontal pumps operable to deflect naturally occurring currents or to attenuate water currents, said plurality of horizontal pumps being positioned to create a desired ocean current profile, the plurality of horizontal pumps being connected to and drawing energy from the generation and energy storage units, a plurality of vertical pumps operable to pump water vertically to create a vertical flow of ocean water and churn and distribute matter thereby moving warmer surface water to cooler depths of the ocean, the plurality of tb of the optimal efficiency point in the power generation mode based on the theoretical hydraulic head and the flow rate of the optimal efficiency point in the power generation mode and calculating an actual hydraulic head Htb of the axial-flow pump as tubine at the optimal efficiency point in the power generation mode as discussed in claim 1 above.
tb of the optimal efficiency point in the power generation mode based on the theoretical hydraulic head and the flow rate of the optimal efficiency point in the power generation mode and calculating an actual hydraulic head Htb of the axial-flow pump as tubine at the optimal efficiency point in the power generation mode as discussed in claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on M-Fri from 7:30am – 2:00pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.